Title: To Thomas Jefferson from James Scott, 26 April 1804
From: Scott, James (physician)
To: Jefferson, Thomas


          
            Sir
            New Orleans 26th. April 1804
          
          Mr. John Stroad of Culpeper County inform’d me that he had Apply’d to you for some letters of introduction for me in this place & that you was good enough to say you would forward some for that purpose I am sorry to observe they never have made there apperance—pardon the liberty I now take in making the inquiry to whom they were sent
          I am Sir With much respect & Esteem Your Mo. Obt. Servt.
          
            James Scott
          
        